Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 10/22/2020.
Claims 21-40 are currently pending.
Claims 21-40 are rejected.
Claims 21, 31 and 36 are independent claims.
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,848.940. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites limitations which reads on limitations of claim 1 of U.S. Patent No. 10,848.940. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,848.940 with obvious wording variations.


Claim 1 of current application
Claim 1 of US 10,848.940
Preamble
A computer-implemented method of exchanging real-time data between vehicle systems, comprising:
   A computer-implemented method of exchanging real-time data between vehicle systems, comprising:
Limitation 1
  transmitting, by a requestor device, a request for sensor data to a first vehicle system;  
transmitting, by a requestor device, a request for data to a first source system;
Limitation 2
based on determining that the first vehicle system does not have the requested sensor data, transmitting a request to an operations center for the requested sensor data;
based on determining that the first source system does not have the requested data, querying an operations center for the requested data; 
Limitation 3
based on determining that the operations center does not have the requested sensor data, querying the operations center for a list of second vehicle systems;
  based on determining that the operations center does not have 
Limitation 4
querying one or more of the second vehicle systems for the requested sensor data; and
 querying one or more of the candidate source systems sequentially until the requested data has been located; and
Limitation 5
receiving, at the requestor device, the requested sensor data from the one or more of the second vehicle systems.
receiving the requested data at the requestor device from the one or more of the candidate source systems. 


 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/WILL W LIN/Primary Examiner, Art Unit 2412